Citation Nr: 0906636	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under the provisions of 
Chapter 30, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from September 6, 
1989 to May 18, 1992. 

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in July 2007.  This matter was 
originally on appeal from a determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the Veteran's claim for educational 
assistance under Chapter 30, Title 38, United States Code.  

It is noted that the Veteran's claim was previously denied by 
the Board in July 2005.  The Veteran appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2007, the Veteran through his representative and the 
Secretary of Veterans Affairs (the parties) submitted a Joint 
Motion for Remand (Joint Motion) requesting that the Board's 
decision denying the Veteran's claim for Chapter 30 
educational assistance benefits be vacated and remanded for 
further adjudication.  In a January 2007 Order, the Court 
granted the motion and remanded the case to the Board for 
further appellate review.  

In July 2007, the Board remanded the issue on appeal for 
further evidentiary development.  The case now returns to the 
Board following the Remand.  

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
reasons explained below.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In July 2007, the Board remanded the issue on appeal.  
Pursuant to the January 2007 Joint Remand, the Board 
instructed the RO to perform the following actions: (1) 
request a memorandum from the Army, with citations to any 
relevant Army Regulations, Directives, Circulars, or other 
official or internal documents, explaining the differences 
between separation codes "KGF", "LCR", and "JCR", and 
the bases for assignment of each particular separation code; 
(2) obtain and consider the following Army Regulations: AR 
140-111, AR 600-9, AR 601-280, AR 635-200; and Army 
Information Paper 9, TAPC-PDE-E1 (Sep. 1999); (3) obtain the 
Veteran's complete service personnel records, including all 
documents relating to his separation from service; and (4) 
readjudicate the claim.    

The record reflects that the RO requested (1) through (3) 
from the Army via an email dated on February 12, 2008.  In 
response, the Veteran's DD Form 2366, DD Form 1966/1, DD Form 
3286-60, and DD Form 214 were sent by email as an attachment 
later that day by an Army Representative (M.M.).  The Army 
representative also explained that KGF was a bar to 
reenlistment and is a non-COG (Other) type of separation and 
separation codes of LCR and JCR were for weight control 
failure.  She further explained that the Army Information 
Paper 9 was not an official Army information paper and was 
merely provided for desk-side use at Army Education Centers.  
The Veteran's claim was then readjudicated.  

The Board notes that the response by the Army representative 
is not deemed sufficient as it contains no citations to any 
relevant Army Regulations, Directives, Circulars, or other 
official or internal documents, explaining the differences 
between separation codes "KGF", "LCR", and "JCR", and 
the bases for assignment of each particular separation code.  
In the Joint Remand, the parties specifically found that the 
Board erred in its July 2005 decision by relying on an email 
from an Army representative wherein she similarly explained 
that the Veteran would not be eligible for educational 
benefits based on his separation code but cited to no 
authority in support of her position.  Additionally, the 
Board observes that the Army Information Paper 9 has not been 
obtained.  Although it is noted to be an internal document, 
it is not entirely clear why it could not be provided or is 
otherwise not relevant to the Veteran's claim.  Furthermore, 
the Board observes that the Army Regulations cited under 
remand directive (2), except for AR 140-111, and the 
Veteran's complete service personnel records, including all 
documents relating to his separation from service, have not 
been obtained and there is no indication in the record that 
they are not available.  Moreover, it does not appear that AR 
140-111 has been considered.  For these reasons, the Board 
finds that a remand is required.      

Accordingly, the case is REMANDED for the following actions:

1.  Please request from the Army a 
memorandum, with citations to any relevant 
Army Regulations, Directives, Circulars, 
or other official or internal documents, 
explaining the differences between 
separations codes "KGF," "LCR", and "JCR," 
and the bases for the assignment of each 
particular separation code.  

2.  Please obtain and consider the 
following Army Regulations: AR 600-9, AR 
601-280, AR 635-200, and Army Information 
Paper 9, TAPC-PDE-E1 (Sep. 1999).  AR 140-
111, which is already of record, should 
also be considered.  If any of the 
documents is unavailable, such should be 
stated for the record.  

3.  Please obtain the Veteran's complete 
service personnel records, including all 
documents relating to his separation from 
service, and associate them with the 
claims folder.  If the records are 
unavailable, such should be stated for the 
record.  

4.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




